EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Gildea on 3/12/2021.

The application has been amended as follows: 
Claims 1, 7, and 14-19 are amended, as presented below.  Claims 2-6 and 8-13 are previously presented, as submitted 12/17/2020.
1.	(Currently Amended)  An information processing device comprising:
	a storage unit; and
	a processor programed to:
generate a log of an operation for storing or retrieving data with respect to a storage area on a network, the log being generated responsive to the operation;
responsive to communication with a log management server being unavailable to transmit the log:
display a user interface requesting first user input to assign the log to the data in the storage unit;
in response to receiving the first user input: 
in a case that the operation is for storing data, assign the log to the data and transmit the log and the data for storage in the storage area network;
in a case that the operation is for retrieving data, retrieve the data and assign the log to the data; 
responsive to communication with the log management server becoming available after being unavailable:
determine that the log is associated with the data; and
responsive to the log being associated with the data, transmit the log to the log management server.





7.	(Currently Amended)  The information processing device according to Claim 4, wherein
the processor is further programed to
in a case in which the user responds to the query by indicating not to transmit the log to the log management server, assign an attribute indicating that a log is unnecessary to the data associated with the log, and


14.	(Currently Amended)  The information processing device according to Claim 1, wherein the processor encrypts the log 

15.	(Currently Amended)  The information processing device according to Claim 2, wherein the processor encrypts the log 

16.	(Currently Amended)  The information processing device according to Claim 1, wherein the processor causes stores the log to be stored in the storage unit as attribute information included in a file of the data.

17.	(Currently Amended)  The information processing device according to Claim 2, wherein the processor stores the log 

18.	(Currently Amended)  A non-transitory computer readable medium storing a program causing a computer including a storage unit to execute a process for processing information, the process comprising:
generating a log of an operation for storing or retrieving data with respect to a storage area on a network, the log being generated responsive to the operation;
responsive to communication with a log management server being unavailable to transmit the log:
displaying a user interface requesting first user input to assign the log to the data in the storage unit;
in response to receiving the first user input: 
in a case that the operation is for storing data, assigning the log to the data and transmit the log and the data for storage in the storage area network;
in a case that the operation is for retrieving data, retrieving the data and assign the log to the data; 
responsive to communication with the log management server becoming available after being unavailable:
determining that the log is associated with the data; and
responsive to the log being associated with the data, transmitting the log to the log management server.





19.	(Currently Amended)  An information processing device comprising:
a storing means;
a controlling means for:
generating a log of an operation for storing or retrieving data with respect to a storage area on a network, the log being generated responsive to the operation;
responsive to communication with a log management server being unavailable to transmit the log:
displaying, via a display means, a user interface requesting first user input to assign the log to the data in the storing means;
in response to receiving the first user input: 
in a case that the operation is for storing data, assigning the log to the data and transmit the log and the data for storage in the storage area network via a storage processing means;
in a case that the operation is for retrieving data, retrieving the data and assign the log to the data; 
responsive to communication with the log management server becoming available after being unavailable:
determining that the log is associated with the data; and
responsive to the log being associated with the data, transmitting the log to the log management server via a transmitting means.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claims 1, 18, and 19, each of the instant claims provides for a specific process for handling a disconnect with a log management server, where responsive to an operation for storing or retrieving data, a log is generated.  Then, when the communication is unavailable with the log management server, the user is provided with a request for input to assign the log to the data in the storage.  For storing operations, the log is assigned to the data, and both the log and the data are transmitted for storage in the storage area network.  For retrieval operations, the data is retrieved, and the log is assigned to the data.  Then, when communication with the log management server becomes available, it is determined that the log is associated with the data, and the log is transmitted responsive to this determination.  Meanwhile, the closest prior art of record, as provided in the Office Action mailed 9/18/2020 (US 2017/0060486 in view of US 2005/0123137) teaches the handling of disconnects with the network, in general, where data can be locally cached until a connection is reestablished.  However, as can be seen from the instant claim, the disconnect is only with regard to the log management server, where the storage or retrieval of the data still occurs.  The prior art of record fails to teach the storage of such logs with the data for a storage operation in the storage area network, where the log is transmitted to the log management server when the connection is reestablished (which would be distinguished from locally caching information to be transmitted.  Further, no other prior art of record fairly teaches or suggests this storage of the log with the data in the storage area network for transmission when the connection to the log management server is reestablished, in view of the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444